Exhibit FIRST BANCSHARES, INC. ANNOUNCES ADJOURNMENT OF ANNUAL MEETING OF STOCKHOLDERS Mountain Grove, Missouri (November 19, 2010) – First Bancshares, Inc. (“Company”) (NASDAQ - FstBksh: FBSI), the holding company for First Home Savings Bank (“Bank”), today announced that it convened its 2010 annual meeting of stockholders at the Days Inn located at 300 East 19th Street, Mountain Grove, Missouri 65711.The annual meeting was adjourned because a quorum of our stockholders was not present in person or represented by proxy to transact business. In accordance with our bylaws and Missouri law, the annual meeting will be reconvened at 1:00 p.m., Central Standard Time, on December 17, 2010.The reconvened meeting will be held at the Days Inn located at 300 East 19th Street, Mountain Grove, Missouri 65711.The record date of September 8, 2010 and the agenda will remain the same for the reconvened meeting. First Bancshares, Inc. is the holding company for First Home Savings Bank, a FDIC-insured savings bank chartered by the State of Missouri that conducts business from its home office in Mountain Grove, Missouri, and ten full service offices in Marshfield, Ava, Gainesville, Sparta, Springfield, Theodosia, Crane, Galena, Kissee Mills and Rockaway Beach, Missouri. The Company and its wholly-owned subsidiaries, First Home Savings Bank and SCMG,
